Citation Nr: 0817855	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-34 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for polycythemia vera, to 
include as due exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from February 1969 to May 1973 
and from August 1973 to July 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his polycythemia vera 
is related to service.  In particular, the veteran asserts 
that his polycythemia vera resulted from his service in 
Vietnam and subsequent exposure to Agent Orange.  In the 
alternative, the veteran also contends that his polycythemia 
vera is related to radiation exposure that he allegedly 
experienced while stationed near the Chernobyl Nuclear Power 
Plant in 1986. 

The Board has reviewed all of the evidence of record, and 
regrettably, a remand is required for additional evidentiary 
development.  

As a preliminary matter, the Board notes that the veteran's 
record of assignments shows that he was stationed in Germany 
from January 1985 to July 1989, but there is no evidence to 
show that he was sent to Chernobyl as part of a disaster 
relief team.  Thus, the RO should contact the appropriate 
Federal agency and/or service department and request a copy 
of the veteran's complete service personnel file.  

Service medical records (SMRs) associated with the veteran's 
claims file reveal that the veteran was afforded a clinical 
evaluation and physical examination in April 1989 prior to 
retirement from service.  The clinical evaluation was normal 
and no myeloproliferative diseases were noted at that time.  
Myelopathy is defined as "a pathological condition of the 
bone marrow."  Dorland's Illustrated Medical Dictionary 1211 
(30 ed. 2003).  Myeloproliferative diseases are further 
defined as "a group of usually neoplastic diseases which can 
be related histogenetically by a common multipotential stem 
cell, that includes among others . . . polycythemia vera . . 
. . An interrelationship with the lymphoproliferative 
disorders is thought to exist."  Id. at 549.

A notation on the examination report diagnosed the veteran as 
having hypercholesterolemia and hypertriglyceridemia, tobacco 
abuse, and high-frequency sensorineural hearing loss.  The 
veteran described his health as "average" and a notation on 
the report of medical history found the veteran to have 
morning stiffness in the wrists and ankles, previously broken 
bones, hemorrhoids, and adjustment disorder/PTSD in addition 
to the other conditions listed above.  

A review of the other SMRs currently of record suggests that 
there may be other outstanding in-service treatment records 
not associated with the claims file.  Notably, the veteran's 
entrance examinations from 1969 and 1973 are not of record.  
Thus, the RO should contact the appropriate Federal agency 
and/or service department and request complete copies of the 
veteran's service medical records from all periods of active 
service.   

The veteran participated in an Agent Orange Registry 
Examination in March 2001.  At the time of the examination, 
the veteran indicated that he had a double coronary artery 
bypass graft (CABG) in January 2001, chronic fatigue syndrome 
for the last ten years, hypercholesterolemia, and PTSD.  

In September 2003, the veteran sought private medical care 
after having muscle and joint pain, swollen lymph nodes, 
fatigue, itching, thirst, frequent urination, and nausea.  
The impression was "polycythemia (?vera)."  The veteran was 
referred for further evaluation.  

The veteran presented to V.L., M.D. in September 2003 for 
additional treatment.  The veteran reported fatigue, 
weakness, headaches, and generalized pain, among other 
symptoms.  The veteran stated that his health problems were 
related to Agent Orange exposure.  It was noted that the 
veteran was a long-time heavy smoker.  Dr. V.L. drew 
bloodwork, and based on these results, the impression was 
"probable secondary erythrocytosis versus polycythemia."

A private note from J.J., M.D. dated May 2006 indicated that 
the veteran had a diagnosis of polycythemia vera.  

Social Security Disability records associated with the claims 
file reflect that the veteran was "disabled" as a result of 
polycythemia vera on November 1, 2005 and entitled to 
compensation.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any and all hematological diseases, including 
polycythemia vera, and their relationship to service, if any.  
Internet articles submitted by the veteran also suggested a 
possible genetic link to polycythemia vera.   

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
July 10, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
Federal agency and/or service department 
to obtain complete copies of the veteran's 
service personnel file and service medical 
records from all periods of service.  The 
RO should associate this evidence with the 
veteran's claims folder.  All efforts to 
obtain these records should be fully 
documented, and the Federal agency and/or 
service department should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from July 10, 2007 
to the present.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the above development is 
completed, the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA examiner in order to 
ascertain the nature of all hematological 
diseases and proper diagnoses thereof, to 
include polycythemia vera.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to when the veteran's 
polycythemia vera was first manifested 
(i.e., prior to service, in service, or 
after service).  The examiner is also 
asked to express an opinion as to whether 
the veteran's polycythemia vera is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the polycythemia vera is a 
congenital defect, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service.  

If the examiner determines that the 
veteran's polycythemia vera is a disease 
which clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the polycythemia vera 
which occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the veteran's 
polycythemia vera did not increase in 
severity during service, the examiner 
should indicate as such.  The examiner 
must provide a complete rationale any 
stated opinion.  

If the examiner determines that the 
veteran's polycythemia vera did not 
preexist service, the examiner is asked to 
express an opinion as to whether the 
veteran's polycythemia vera is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
claimed radiation exposure near Chernobyl, 
if any, or to any other incident of active 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.
4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



